Concurring Opinion by
Judge Kramer:
I concur with the opinion of the majority. However, I believe it important to point out that even the plaintiff agrees that Judge McCune could have rejected the federal judicial commission to the moment he accepted it, which was at some time subsequent to January 4, 1971. In view of that fact, there was no vacancy in the office of Judge of the Court of Common Pleas of Washington County, until the date and time Judge McCune fixed for the offering of his resignation and the acceptance of it by the Governor, viz., January 4, 1971.
Therefore, the Secretary of the Commonwealth was correct in refusing to accept the nomination petitions of plaintiff.